Case 6:20-cv-00926-ADA Document 25-1 Filed 07/27/21 Page 1 of 6




EXHIBIT A




                              1
          Case 6:20-cv-00926-ADA Document 25-1 Filed 07/27/21 Page 2 of 6




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                 §
    BRAZOS LICENSING AND                        §     CIVIL ACTION 6:20-cv-00923-ADA
    DEVELOPMENT,                                §     CIVIL ACTION 6:20-cv-00924-ADA
              Plaintiff,                        §     CIVIL ACTION 6:20-cv-00925-ADA
                                                §     CIVIL ACTION 6:20-cv-00926-ADA
    v.                                          §     CIVIL ACTION 6:20-cv-00927-ADA
                                                §
    NEC CORPORATION,                            §
             Defendant.                         §
                                                §


                [PROPOSED] AGREED AMENDED SCHEDULING ORDER

             Deadline                                          Item

    May 10, 2021                Plaintiff serves preliminary1 infringement contentions in the
    [7 days before CMC]         form of a chart setting forth where in the accused product(s)
                                each element of the asserted claim(s) are found. Plaintiff shall
                                also identify the earliest priority date (i.e. the earliest date of
                                invention) for each asserted claim and produce: (1) all
                                documents evidencing conception and reduction to practice for
                                each claimed invention, and (2) a copy of the file history for
                                each patent in suit.

    May 24, 2021                The Parties shall submit an agreed Scheduling Order. If the
    [2 weeks after CMC]         parties cannot agree, the parties shall submit a separate Joint
                                Motion for entry of each Order briefly setting forth their
                                respective positions on items where they cannot agree. Absent
                                agreement of the parties, the Plaintiff shall be responsible for
                                the timely submission of this and other Joint filings.




1
   The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served, and should do so seasonably upon identifying any such
material. Any amendment to add patent claims requires leave of court so that the Court can address
any scheduling issues.


                                                2
          Case 6:20-cv-00926-ADA Document 25-1 Filed 07/27/21 Page 3 of 6




    July 12, 2021              Defendant serves preliminary invalidity contentions in the form
    [7 weeks after CMC]        of (1) a chart setting forth where in the prior art references each
                               element of the asserted claim(s) are found, (2) an identification
                               of any limitations the Defendant contends are indefinite or lack
                               written description under section 112, and (3) an identification
                               of any claims the Defendant contends are directed to ineligible
                               subject matter under section 101. Defendant shall also produce
                               (1) all prior art referenced in the invalidity contentions and (2)
                               technical documents, including software where applicable,
                               sufficient to show the operation of the accused product(s).2




    July 19, 2021               Parties exchange claim terms for construction.
    [9 weeks after CMC]
    August 5, 2021              Parties exchange proposed claim constructions.
    [11 weeks after CMC]
    August 5, 2021             Parties disclose extrinsic evidence. The parties shall disclose
    [12 weeks after CMC]       any extrinsic evidence, including the identity of any expert
                               witness they may rely upon with respect to claim construction
                               or indefiniteness. With respect to any expert identified, the
                               parties shall identify the scope of the topics for the witness’s
                               expected testimony.3 With respect to items of extrinsic
                               evidence, the parties shall identify each such item by
                               production number or produce a copy of any such item if not
                               previously produced.

    August 13, 2021            Deadline to meet and confer to narrow terms in dispute and
    [13 weeks after CMC]       exchange revised list of terms/constructions.

    September 3, 2021          Defendant files Opening claim construction brief, including
    [14 weeks after CMC]       any arguments that any claim terms are not indefinite.

    October 1, 2021            Plaintiff files Responsive claim construction brief.
    [17 weeks after CMC]
    October 22, 2021           Defendant files Reply claim construction brief.
    [19 weeks after CMC]


2
  To the extent it may promote early resolution, the Court encourages the parties to exchange
license and sales information, but any such exchange is optional during the pre-Markman phase of
the case.
3
  Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied
upon by the other party.


                                               3
           Case 6:20-cv-00926-ADA Document 25-1 Filed 07/27/21 Page 4 of 6




    November 5, 2021               Plaintiff files a Sur-Reply claim construction brief.
    [21 weeks after CMC]
    November 9, 2021               Parties submit optional technical tutorials to the Court and
    [22 weeks after CMC            technical adviser (if appointed).4
    (but at least 10 days before
    Markman hearing)]

    November 10, 2021              Parties submit Joint Claim Construction Statement.
    [3 business days after
    submission of sur-reply]       See General Issues Note #9 regarding providing copies of the
                                   briefing to the Court and the technical adviser (if appointed).

    November 19, 2021              Markman Hearing at 9:30 a.m. (1.5 hours)
    [23 weeks after CMC
    (or as soon as practicable)]


    November 20, 2021              Fact Discovery opens; deadline to serve Initial Disclosures per
    [1 business day after          Rule 26(a).
    Markman hearing]
    December 31, 2021              Deadline to add parties.
    [6 weeks after Markman
    hearing]
    January 21, 2022               Deadline to serve Final Infringement and Invalidity
    [8 weeks after Markman         Contentions. After this date, leave of Court is required for any
    hearing]                       amendment to Infringement or Invalidity contentions.

                                   This deadline does not relieve the Parties of their obligation to
                                   seasonably amend if new information is identified after initial
                                   contentions.
    March 11, 2022                 Deadline to amend pleadings. A motion is not required unless
    [16 weeks after Markman        the amendment adds patents or patent claims. (Note: This
    hearing]                       includes amendments in response to a 12(c) motion.)

    May 6, 2022                    Deadline for the first of two meet and confers to discuss
                                   significantly narrowing the number of claims asserted and prior
                                   art references at issue. Unless the parties agree to the
                                   narrowing, they are ordered to contact the Court’s Law Clerk
                                   to arrange a teleconference with the Court to resolve the
                                   disputed issues.



4
  The parties should contact the law clerk to request a Box link so that the party can directly upload
the file to the Court’s Box account.


                                                   4
      Case 6:20-cv-00926-ADA Document 25-1 Filed 07/27/21 Page 5 of 6




June 17, 2022             Close of Fact Discovery.
[30 weeks after Markman
hearing]
June 24, 2022             Opening Expert Reports.
[31 weeks after Markman
hearing]
August 1, 2022            Rebuttal Expert Reports.
[35 weeks after Markman
hearing]
August 22, 2022           Close of Expert Discovery.
[38 weeks after Markman
hearing]
August 29, 2022           Deadline for the second of two meet and confers to discuss
[39 weeks after Markman   narrowing the number of claims asserted and prior art
hearing]                  references at issue to triable limits. To the extent it helps the
                          parties determine these limits, the parties are encouraged to
                          contact the Court’s Law Clerk for an estimate of the amount of
                          trial time anticipated per side. The parties shall file a Joint
                          Report within 5 business days regarding the results of the meet
                          and confer.

September 6, 2022         The parties shall file a Joint Report within 5 business days
                          regarding the results of the meet and confer.

September 12, 2022        Dispositive motion deadline and Daubert motion deadline.
[40 weeks after Markman
hearing]                  See General Issues Note #9 regarding providing copies of the
                          briefing to the Court and the technical adviser (if appointed).

October 3, 2022           Oppositions to dispositive motions and Daubert motions.

October 17, 2022          Replies in support of dispositive motions and Daubert motions.


October 24, 2022          Serve Pretrial Disclosures (jury instructions, exhibits lists,
[42 weeks after Markman   witness lists, discovery and deposition designations).
hearing]
November 7, 2022          Serve objections to pretrial disclosures/rebuttal disclosures.
[44 weeks after Markman
hearing]
November 14, 2022         Serve objections to rebuttal disclosures and File Motions in
[45 weeks after Markman   limine.
hearing]




                                          5
        Case 6:20-cv-00926-ADA Document 25-1 Filed 07/27/21 Page 6 of 6




 November 21, 2022               File Joint Pretrial Order and Pretrial Submissions (jury
 [46 weeks after Markman         instructions, exhibits lists, witness lists, discovery and
 hearing]                        deposition designations); file oppositions to motions in limine.

 November 28, 2022               File Notice of Request for Daily Transcript or Real Time
 [47 weeks after Markman         Reporting. If a daily transcript or real time reporting of court
 hearing]                        proceedings is requested for trial, the party or parties making
                                 said request shall file a notice with the Court and e-mail the
                                 Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com


                                 Deadline to meet and confer regarding remaining objections
                                 and disputes on motions in limine.

 December 5, 2022                File joint notice identifying remaining objections to pretrial
 [3 business days before Final   disclosures and disputes on motions in limine.
 Pretrial Conference]
 December 8, 2022                Final Pretrial Conference. The Court expects to set this date at
 [49 weeks after Markman         the conclusion of the Markman Hearing.
 hearing (or as soon as
 practicable)]
 December 19, 2022               Jury Selection/Trial. The Court expects to set these dates at the
 [52 weeks after Markman         conclusion of the Markman Hearing.
 hearing (or as soon as
 practicable)]



SIGNED this           day of ____________2021.



                                              ___________________________________
                                              ALAN D. ALBRIGHT
                                              UNITED STATES DISTRICT JUDGE




                                                 6
